         Case
          Case:4:16-cv-02113-JSW
                 17-16528, 02/05/2019,
                                   Document
                                       ID: 11179516,
                                              67 Filed
                                                     DktEntry:
                                                       02/05/1944, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     FEB 05 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 SUPPLY PRO SORBENTS, LLC,                      No. 17-16528

               Plaintiff - Appellant,
                                                D.C. No. 4:16-cv-02113-JSW
   v.                                           U.S. District Court for Northern
                                                California, Oakland
 RINGCENTRAL, INC.,
                                                MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered November 20, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
